REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3 - 7, 9 - 13, 15 - 18, are allowed.
The following is an examiner’s statement of reasons for allowance:.
With respect to the interpretation of independent claims 1, 7, 13, these claims recite “massive delay response system (MDRS) information”. This limitation appears to refer to the Chinese massive delay response system (MDRS) established in China to deal with massive flight delays in 26 busy airports in China since 2014. This interpretation of the MDRS system as a specific Chinese system is supported at par. [0072] of the specification-as-filed which describes MDRS as an existing system: “The MDRS is a system for pre-judging and managing the massive flight delay caused by significant weather and other reasons, and the main content thereof is to predict, by the air traffic flow management (ATFM) department, the degree of the 20 influence of the significant weather on the airspace and a capacity value of the air traffic according to a probability forecast of the significant weather.” Consistent with the specification, information acquired from the “massive delay response system (MDRS)” has been interpreted as information acquired from the Chinese flight delay system of that same name.
With respect to the prior art, several of the features of independent claims 1, 7, 13, were known in the art as evidenced by Yi Ding, “Predicting flight delay based on multiple linear regression” discloses acquiring flight historical data, wherein the flight historical data comprises take-off amount (e.g., “Field… ActDepTime”) and delay amount (i.e., “we add a field of departure delay subtracting the planned departure time with the actual departure time”; e.g., “X1 is departure delay”) of flights during each of a plurality of time periods at p. 2, sec. 3 and Table 1; see, also, p. 3, sec. 4.3; see, also, p. 5, sec. 6.1. Yi Ding discloses determining prior knowledge (i.e., parameters of a multiple linear regression model; e.g., “                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            β
                                        
                                        
                                            3
                                        
                                    
                                
                            ”) of each of the plurality of time periods according to the take-off amount (e.g., “Field… ActDepTime”) and the delay amount (e.g., “X1 is departure delay”) of the flights during each of the plurality of time periods (i.e., “Field… TimeSeries”; e.g., “our data set has the following features: Time: From November 3, 2015 to March 5, 2016.”) at p. 2, sec. 3 and Table 1; see, also, p. 3, sec. 4.3; see, also, p. 5, sec. 6.1. See, also, FIG. 1. Yi Ding discloses constructing a prediction model (i.e., “                                
                                    Y
                                    =
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            β
                                        
                                        
                                            3
                                        
                                    
                                
                            ”) according to the prior knowledge and predicting a flight delay situation according to the prediction model at p. 3, secs. 4.2-4.3: “If the delay time fall into [-                                
                                    ∞
                                    ,
                                    30
                                
                            ], it indicates that there is no delay in the flight. If the delay time fall into [                                
                                    30
                                    ,
                                    +
                                    ∞
                                
                            ], it indicates that the flight delay… [T]he target variable Y  is arrival delay…” See, also, p. 5, sec. 6.2 and FIG. 1. But, Yi Ding does not specify the prediction model is a support-vector-machine (SVM) prediction model. However, this limitation was known in the art as evidenced by the Haiyan Chen reference. Yi Ding discloses acquiring flight historical data, wherein the flight historical data comprises take-off amount (e.g., “Field… ActDepTime”) and delay amount (i.e., “we add a field of departure delay subtracting the planned departure time with the actual departure time”; e.g., “X1 is departure delay”) of flights during each of a plurality of time periods at p. 2, sec. 3 and Table 1; see, also, p. 3, sec. 4.3; see, also, p. 5, sec. 6.1. However, Yi Ding does not disclose acquiring massive delay response system (MDRS) information. 
Haiyan Chen et al, “A Fuzzy Support Vector Machine with Weighted Margin for Flight Delay Early Warning”. discloses determining prior knowledge (e.g., “                                
                                    s
                                    .
                                    t
                                    .
                                     
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ∙
                                                    w
                                                
                                            
                                            +
                                            b
                                        
                                    
                                    f
                                    (
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    ≥
                                    1
                                    -
                                    
                                        
                                            ξ
                                        
                                        
                                            i
                                        
                                    
                                
                            ”) of each of the plurality of time periods according to flight historical data of the flights during each of the plurality of time periods at p. 332, sec. 2; and, sec. 3.1: “[F]irst calculate the delay minutes of each fight from the raw records of arrival and departure flights, and label the flight with 1 when it was delay…” Haiyan Chen discloses constructing a support-vector-machine (SVM) prediction model (e.g., “                                
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            
                                                
                                                    w
                                                    ∙
                                                    w
                                                
                                            
                                            +
                                            C
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        l
                                                    
                                                
                                                
                                                    g
                                                    (
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    )
                                                    
                                                        
                                                            ξ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ”) according to the prior knowledge (e.g., “                                
                                    s
                                    .
                                    t
                                    .
                                     
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ∙
                                                    w
                                                
                                            
                                            +
                                            b
                                        
                                    
                                    f
                                    (
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    ≥
                                    1
                                    -
                                    
                                        
                                            ξ
                                        
                                        
                                            i
                                        
                                    
                                
                            ”) and a standard SVM model and predicting a flight delay situation according to the SVM prediction model at p. 332, sec. 2 and FIG. 1. See, also, abstract. However, Haiyan Chen does not disclose acquiring massive delay response system (MDRS) information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668